In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00121-CR
        ______________________________


      KWAME NKRUMAH PRICE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 76th Judicial District Court
                Titus County, Texas
            Trial Court No. CR15,895




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Kwame Nkrumah Price appeals his conviction for possession of a controlled substance,

namely marihuana, in an amount more than four ounces, but less than five pounds—a state-jail

felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(3) (West 2010). In a related case,

also decided today, Price has appealed his conviction for possession of a controlled substance,

namely cocaine, in an amount of more than four grams, but less than 200 grams—a second-degree

felony. See Price v. State, cause number 06-11-00120-CR. Price has filed a single brief, in which

he raises a single issue common to both of his appeals.

       We addressed this issue in detail in our opinion of this date on Price’s appeal in cause

number 06-11-00120-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

       We affirm the trial court’s judgment.


                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:       January 3, 2012
Date Decided:         January 12, 2012

Do Not Publish




                                                2